à À e
ee FE

SYHJEPOUI Sa] }UBSI991d 9 PJON 1975810 IN8)98S np euBuES || su0z e

311334

# 00€ SJQUSAOU 7/7 np ejep us SqUuON JusuieÉeuaue p

oJUN | 8p jueuebeuewe p uejid np uoydope p UOIUNS1 8] Sp NpUS; Aduwo) 9, NA
- UONe}ojdxS ina] sp je uogsef Jnal 93D

| | 2P JUS ÉeUuSuNy, p

5219988104 S]luN Sep UONIUHap ‘uoN2919 JueLod 900€ 21900 60 np 9Y9/F4IN/EEZ8 .u
JOHEOHIPOUI JUBHOd /00Z eiquesep 6z np AVO/A3W/E916.u ajeue] nA

PJOU 18f$810} Ina798$ np ‘EUBUES || aU0Z ej 2p lUeusSÉeugUuE p ssjansa)o}

JOHUUSP UONBSIS JUEHOd GO0Z 214020 cp NP 9VO/313N/E£28 aigue] nA

. SI0Q Sep uoneyodxa |

Geyeqe,p 3XE] E] ap |n9Je9 a] nod 9 O0 34 SIN8J8A S8] }UEXH Z00Z 21qu899p

L

sr } mn?" |
” : ES - 2

tO0C lELU GO NP 9g413NW/+43y/c861 eU
# JUEHIPOU) GO0Z Sie cz np d33N/313N/6€/2.u eue] nA
- Si0q Sep uoneuodxa/] e 9XE]

=} 2p IN9JE9 8] 1n0d g'O'4 SinajeA sa) JUEXI} ZOO 81qu8938p Le np

18 JUEHIPOLU O0 IE Gp np 913N/333N/S86L1.u ajaue] nA

- Sl0Q Sep uoneyodxs] e axe] el 2p je 2Éeyege p

3P MN9/E9 8j inod g°0°4 sinaea sal IUEXI} COOZ 81qUi899p LE np 28ç0.u 9}2HE | NA
. UONeHodiu} e sioq ap saauap SJinpoid

0C 31qUS98P |£ np p8c9 .u Jeu, NA

: S1IJedns

S9HIEPOUI S8] }UEXI Z00Z 21qu39ap LE NP Z8EQ.U sjeue] nA

: Sajjainjeu

IUEXI} ZO0C SiqWS9spl£ np O8E9.U SjeuB: nA

- S8|[81n}jeUu Sj910}

PR 9XE E] SP XNE] 8] JUEXI} Z00Z 2Jquesep LE NP 8/€Q,U sjeLe] nA
jUuatauIsAnoË
-U }2128p 2] nA
9181]S8J0}

4H }SJ98P 8] nA
‘3191}S9J0}
SIWOU099 | 2P 81}SIUILU np suonnquye xne }NEI81 200€ uinf #1 np 00-200 .U }2198p 8] nA
: S}210} S3P UONESI]AN D Ja

SUORIPUOS Se] JUEXI Z00Z 21qWI899p Le np LEv-€O0Z .U }8199p a] nA
 19/S810} 2pO9 JueLod 000 s:quenou OZ NP 000Z-9L .u 10} ej nA
‘UO}N}}SUON ej nA

RAUVLe

me.

IQUSM SSP UONeUILOU Jueuod 200€ 81qW8958p D£ np 6L9-/0

PIUOU098, 8p 818]SIUILU np. uonesiuePlo jueuod 800€ 1n0e c np

UOI}Sa6 ap

3431153403 3INONO923,1 3q 3431SININ 37

0SSanO 2P 8199593104 a11snpul] 9}9190S E] Ja
0Buo) np anbrgndey ej onus UOHELUIOJSUE 3p ja
Jueuwsbeusue,p uonuseauos el 9p UORegoidde jueuod
* 9V2/-3W/ NN 31344

= PALINISYI

_ — — —_

S916014- |IPA811— 9JuNn
O9NO9 Nn9 3n0118Nn434

3431153403 FINONO93,1 3a 3331LSININ

É

Article premier: Est approuvé la convention d'aménagement et de transformation

co £ : a 2 …
slips entre la République du Congo et la société Industrie Forestière de Ouesso, pour la
j' 242 > : F : {
e en valeur de l'unité forestière d aménagement Ngombé, située dans la zone || Sangha

du Secteur forestier nord, dans le Département de la Sangha, dont le texte est annexé au
présent arrêté

Est également approuvé le cahier de charges particulier, dont le texte est annexé au
présent arrêté

Article 2: Le présent arrêté, qui prend effet à compter de la date de signature, sera
enregistré, inséré au Journal officiel et communiqué partout où besoin sera

}
|
Fait à frazzaville, le

he

34 décénbre 2008

\

n'es
| ÿ
Nenrj BAOMBO

|

NY

REPUBLIQUE DU CONGO
=== =. Unité * Travail * Progrès
CABINET ==

MINISTERE DE L'ECONOMIE FORESTIERE

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N° 5 ____MEF/CAB/DGEF -

f

a

Convention d'Aménagement et de Transformation, pour la mise
en valeur de l'Unité Forestière d'Aménagement Ngombé, située
dans la zone Il Sangha du Secteur Forestier Nord.

Entre les soussignés,

1tée par Monsieur le Mir de l'Economie Forestière

nent” d'une part

FU epreseniee par Son LHrecieul

ce qui suit

Le Gouvernement congolais et la société [FO ont signé un contrat
industrielle des bois, approi n°1 |
décembre 1999

° ir le € rê
stratégies de développement du secteur adoption de loi
du 20 novernbre 2000
Conformément aux dispositions de l'article 177 de la lo é t ontrat doit faire

l'objet de conversion en convention d'aménagement et de tran

Par aïleurs, la Société Industrie Forestière de Ouesso S
l'Administration Forestière et avec l'appui du bureau d'études Forêt
Management, le plan d'aménagement de l'Unité Forestière d'Aménagement Ngombé
la base d'un inventaire multi ressources et des études socio-économique et écologique

Ce plan d'aménagement constituera la base de la gestion de l'Unité Forestière
d'Aménagement Ngombé

Les Parties ont convenues de conclurel la présente convention, dont les dispositions
suivent 4 L'hs 5%

DT

Jean aan ce cu E
L Î
Sn CN, Nu

1 159.642 he, dont 801.716 ha

TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre |! : De l'objet et de la durée de la convention

Article premier : La pr jet de es rapports entre les
adre de la mi -orest 1 m

parties dans

zone || Sangha di

a nte convention est fi à 25 à compter de la date de
bation de ladite conventior
( ést renouvelable, après évaluation de son exécution par LAGmINISUTaun
y à l'artici
Chapitre Il : De la dénomination, du siège social de l'objet et du capital social
de la Société
1011 Lin 9

pourra être tre j jei u jue c " d "
majorité des as AS G le | aofr
etant! ac ] É { =]
entrepr et
commerciale " 1 n
h nbe
1e1 3

Article 6: Toute modification dar
prouvée par le Ministre chargé
réglementaires en vigueur

ap
et
NGOMBE

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT

des tiers,

Article 7: Sous réserve de
réglementation forestières e
autorisée à exploiter l'Unité

s droits
t aux di :
restière d'Aménagq
S

11902 : Nord et 15
Confluence avec une riv
1°1610,2" Nord et 15°33'14 0" Est

Est; puis par la rivière Ekouyé en aval, jusqu'à sa
dénommée, aux coordonnées géographiques ci-apré
geog 1 P

® ensule par celte rivière non dénommée en amon

JUSqua Sa confluence avec Une autre rivière non déno
SÉographiques ci-après : 1°16:28,8" Nord et 15°3401 6 Es

en
ue"
[=]
Le]

Confiuence des rivières
1°2145,1" Nord et 15

rivière Lilo (rivière non dénommée sur la carte mais connue

après : 1°33'59,8" Nord et 15°44 20,0" Est. Ensuite par la rivière Lilo

Source, jusqu'à sa confluence avec {a rivière Pandama

Article 8: L'unité Forestière d'Aménagement Ngombé
d'aménagement suivantes

- Serne de production

- Série de conservation

- Série de protection

serie de développement communautaire

érie de

£

11

TITRE TROISIEME : PRESCRIPTION DU PLAN D'AMENAGEME

{

Chapitre 1 : De la série de production

Article S : La série de pro

Article 10 : La série de production
Forestières de Production

Elle compte six (06) Unités Forestière
durées ci-après :

- Unité Forestière de Production n°1 4
- Unité Forestière de Production n°2 4 a
- Unité Forestière de Production n°3 6a
- Unité Forestière de Production n°4 6 ans
- Unité Forestière de Production n°5 5 a
-__ Unité Forestière de Production n°6 4a

mesures sylvicoles d'accompagnement, les mesures socia

ur la durée de l'ouverture de l'Unité Forestière de Production \

nmee

NE d
NT

puis

et

aux

par une
M Environ orientée géographiquement suivant un angle de 332
Séka et Lengoué aux coordonnées géographiq
48,8" Est; ensuite par la rivière Lengoué en amont
pont de l3 route Sembé —Ouesso. aux Coordonnées géographiques ci-après )
Nord et 15° 32'11,7" Est Puis Par celte route, en direction de l'Est, jusqu'à la source de
des populations de c
Zone), à proximité du village Nganda Messosso, aux coordonnées géographique

ques

coordonnées

en aval depuis sa

Le plan de gestion sera

à SOumiS, pour approbation, à l'Administration des Eaux et Forêts
avant le début de l'exploi

tation de l'Unité F orestière de Production

Article 12: L'Unité Forestière de Production est découpée en unités annuelles
d'exploitation, appelées Assiettes Annuelles de Coupe, ayant quasiment la même
Superficie

Chaque Assiette Annuelle de Coupe re
la superficie de l'Unité Fore
objectif peur varier en fonct

présente le cinquième, ou plus ou moins 20%, de
stière de Production Toutefois, leur volume en essences
ion de la richesse de la forêt

Article 13 : Une Assiette A

nnuelle de Coupe peut être ouverte sur 2 ans. Dans ce cas
l'ouverture de la troisième a

Ssiette annuelle de Coupe entraîne la fermeture de la première

L'obtention de la Coupe annuelle se fera

Sur la base d'un plan d'exploitation annuel qu
Sera présenté par la Société

à la Direction Départementale de l'Économie de la Sangha

Article 14 : La durée de la rotation, déterminée en fonction des données biologiques, «
impératifs économiques et du temps de passage des tiges d'avenir aux tig
est de 30 ans

Article 15 : Le

$ essences aménagées comprennent les essenc
de promotion

Article 16 : La possibilité annuelle, qui correspond au volume brut annuel d
Forestière de Production, est égale au cinquième du volume total de l'Unité Fore stié
Production

Article 17 : Les essences prises en compte pour le c
les essences objectif. L'exploitation des autres esser G
préalable auprès de la Direction Départementale

Article 18 : La mise en valeur de l'Unité Fore

e pri ré ant le
règles d'exploitation à impact réduit, que |: ciété « - plique
seront édictées par l'Administration des Eaux et Forêts
Toutefois, à la fin de l'exploitation de chaque Unité Forestière de Productio \
une évaluation du plan d'aménagement par l'Administration des Eaux et Forêts
Article 19 : Le suivi et le contrôle externe du plan d'aménagement sont assurés par

Direction Générale de l'Economie Forestière et le Centre nationa d'inventaire
d'Aménagement des Ressources Forestières et F auniques

Article 20 : Le plan d'aménagement de l'UFA Ngombé est approuvé par le Conseil
Ministres pour une durée d'application de 20 ans, au terme de laquelle, il peut être révisé

Chapitre Il : De la série de conservation

F4

Article 21 : la série de conservation est un ensemble de blocs forestiers ayant vocation
d'assurer {a pérennité des essences forestières, de sue. | le maintien, la restauration et

‘amélioration des éléments constitutifs de la biodiversité. l|

b |:
L |
È

Elle a pour objectif de

aSSurer la pérennité d'essences
Protéger les habitats de la faur
préserver le paysage ;

Utiliser durablement les ressourc

La série de Conservation est soustr

Article 22: La
87.955 hectares repartie comme suit

- les zones

1 Zone de conservation des res
de la Lengoué d'un

superf

Chapitre Il : De la série de protection

Elle a pour objectif de protéger

- la diversité biologique ;

- les espèces menacées de

- les sols fragiles, les sc
berges

- les Zones à pentes escarf

La série de protection est sou:

1e sauvag

forestières :
et de la fiore

es naturelles

S humides et les forêts riveraines de la Sangha, d'une superficie d

Sources halieutiques, patrimon

cie de 45.799 hectares

Article 24 : La série de protection couvre une
F

répartie comme suit

les forêts

Chapitre IV : De la série de développer

Article 25 : La série de développement communautaire est un ensemble de

finages villageois, des forêts et des

Elle comprend les forêts naturelles et artificielles, les

ones de pêches et de chasse.

nent communautaire

autres ressources naturelles
Contribuer au développement des économies et à la satisfaction des besoins don
des populations et des communautés rurales

terres agricoles

aite de toute activité d'exploitation du bois d'œuvre

série de conservation comprend trois zones d’une superficie total

e

terro

e

Elle a pour objectif de satisfaire |
| | d'améliorer leurs revenus

xt

eS besoins de populations locales en produits-forestiers t

: SRE ;
Article 26 : La série de développement communautaire comprend
- les zones agro forestières :

lès zones de production forestière
Elle couvre une Superficie totale de 47.947 hectares, répartie par bloc de la manière
Suivante

Ngombé
- Autres villages

M

5.371 hectares :
1.576 hectares

hs

] Article 27 : La série de développement est gèrée par un comité regroupant la préfecture

le conseil départemental, l'administration forestière. les services de l'agriculture, les

| | comités de villages, les ONG et la société IFO.
Chapitre V : De Ia série de recherche
| Article 28 : La série de recherche est un ensemble des blocs forestiers destinés à faciliter
le développement des connaissances sur les ressources biologiques, par des
| | observations de terrain et l'expérimentation des sciences et techniques
: “

Elle a pour objectifs de

- améliorer la connaissance des ressources biologiques
- développer les techniques d'utilisation rationnelle des res:
| | - Feconstituer les ressources renouvelables
connaître la dynamique des ressources biologiques
- déterminer l'impact de l'activité humaine sur la faune. la flore
| | les autres ressources naturelles

sources biologiques :
les sols, les eaux et

Article 29: Les dispositifs de recherche seront mis en place sur la base d'une
| | collaboration entre le ministère chargé des eaux et forêts, le ministère chargé de la
recherche scientifique et la Société

TITRE QUATRIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 30 : La Société s'engage à mettre en valeur l'Unité Forestière d'Aménagement
conformément à la législation et à la réglementation forestières en vigueur, aux normes
techniques établies par l'Administration des Eaux et F orêts, aux prescriptions du plan
d'aménagement de l'Unité Forestière d'Aménagement Ngombé et de la présente

| convention, aux dispositions du cahier de charges particulier
| La Société s'engage également à respecte |\a législation et de la réglementation en
| | natière de travail et d'environnement |

1
à
;

Article 43 : La Société S'engage à respecter les mesures visant à la protection de
l'environnement et particulièrement des écosystèmes forestiers

Article 44 : La Société S'engage à faciliter le bon fonctionnement des mécanismes de
Concertation de tous les acteurs impliqués dans la gestion de l'Unité Forestière
d'Aménagement Ngombé et d'évaluation de l'exécution du plan d'aménagement.

Article 45 : La Société S'engage à assurer la bonne exécution du programme
d'investissements, conformément au cahier de charges particulier, sauf en cas de force
majeure, prévu à l'article 56 ci-dessous.

Pour couvrir les investissements, la Société aura recours à tout ou partie de son cash flow,
aux capitaux de ses associés et aux financements extérieurs à moyen et long terme.

Article 46 : La Société s'engage à recruter les cadres nationaux, selon les dispositions
prévues au cahier de charges particulier de la présente convention.

Article 47 : La Société s'engage à porter l'effectif du personnel de 870 agents en 2008 à
930 en 2013, selon les détails précisés dans le cahier de charges particulier de la
prèsente convention.

Article 48 : La Société s'engage à livrer du matériel et à réaliser des travaux spécifiques
au profit des populations et des collectivités territoriales ou locales du Département
Sangha et de l'Administration des Eaux et Forêts, tels que prévus au cahier de ch
particulier de la présente convention.

Chapitre Il : Des engagements du Gouvernement

Article 49 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles

I! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 50 : Le Gouvernement s'engage à maintenir les volumes des Unités Forestières de
Production et des assiettes annuelles de coupe, sauf en cas de crise sur le marché de bois.
de force majeure ou de non exécution des investissements industriels.

Article 51 : Le Gouvernement s'engage à ne jamais remettre en cause unilatéralement les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE CINQUIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET CAS DE
FORCE MAJEURE

Chapitre { : De la modification et de la révision

Article 52 : Certaines dispositions de la présente convention peuvent être révisées à tout

moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties l'exige,
ou encore lorsque son exécution devient impossible pour une raisbn de force majeure.

+

Article 53 Toute

demande de Modification de la
formulée par écrit,

présente convention devra être
Par la Partie qui Prend l'initiative de la modification. avec les
de modification adress à son contractant, deux mois avant

Propositions agaressées

Cette modification n'entrera en vigueur Que si elle est adoptée parles Parties

Chapitre I! : De la résiliation de Ja Convention

Article 54 : En Cas de non ot
est rés

JSerValion des engagements pris par la Sociét
lièe de plein droit Sans préjudice des poursuites Judiciaires
demeure restée sa 1s les dé

, là Convention
apres une mise en

indiqués, qui, dans tous |k

S Gas, ne doivent pas
Poursuite judiciaires

dépass

> résiliation intervient ëge

lement en cas de manquements graves 4 la légi:
S, dûment constatés et no

nation forestière

et Forêts

à la Société par l'Adr Unistration

La résiliation de la conventi

Article 55

bat
‘ODalIc OL

ndant un

s de forcer

af  aVOIr tent

fre {
Iorme

Cas de force majeure di

lAQMinistration des Eaux et Forêt

Chapitre Ill : Du cas de force majer

Article 56 : Est qualifié de « cas

cas ce f t dan
incertain, imprévisible, irr el ) £ de t ux
conditions dans lesqu ( et
d'investissements
Toutefois, ISSue d'un litige ï lé f titue un
majeure
Au cas où l'effet de Ô délai de
l'exploitation sera Prolongé de la période
Si au contraire l'effet de la force majeure dure l'une de arties peut
Soumettre la situation à l'autre. en vue de sa rés
Les Parties s engagent à se soumettre à toute décision résultant d'un tel règlement même

SI cette décision doit aboutir à la résiliation de la Présente convention

TITRE SIXIEME : REGLEMENT DES DIFFERENDS

blé du différend qui résulterait de

Articie 58 : Les parties Privilégient le règlement ê l'amia
l'exécution de cette convention \

REPUBLIQUE DU CONGO

29/10/2015 ERE
MINISTÈRE DE L'ECONOMIE FORESTI Unité-Travail-Progrès

ET DU DEVELOPPEMENT DURABLE un

DIRECTION GENERALE DE L'ECONOMIE
F

DIRECTION DES FORETS Brazzaville, le 0 2 NOV 4

eu et ee

D: {0435 meroD/DGEFIDF- .
TE 1 Soit transmis,

A

= EL Monsieur le Directeur Départemental
RO DétuxMiNjair Dis E'U#] de l'Economie Forestière
CF AURENS + PAM de la Sangha
viussh tk AXNRIVEF |
| RIrE | OUESSO
Î

\Le 14/04/2076. stu C8

# POUR INFORMATION ET A TOUTES FINS UTILES”

de l'arrêté n°34425/MEFDD/CAB du 27 octobre 2015 portant
approbation de l'avenant à la convention d'aménagement et de transformation
n° 5/MEFE/CAB/DGEF du 31 décembre 2008 pour la mise en valeur de l'unité
forestière d'aménagement Ngombé, située dans la zone Il Sangha du secteur

forestier Nord ;

- une (01) copie

l'avenant n°3/MEFDD/CAB à la convention d'aménagement et de transformation
n° 5/MEFE/CAB/DGEF du 31 décembre 2008, pour la mise en valeur de l'unité
forestière d'aménagement Ngombé, située dans la zone Il Sangha du secteur

forestier Nord.

QUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE |+ Progrès
ET DU DEVELOPPEMENT DU DO 2

Ses —

ee oué qe em

—

| N° IMEFDD/CAB.-
ARR PE — '
ee : n d'aménagement

portant approbation de l
et de transformation n° 5/M E Tir cembre on -
pour la mise en valeur de l’un ment Ngombe;
située dans la zone {| Sangha du

LE MINISTRE DE L'ECONOMIE FORESTIERE
ET DU DEVELOPPEMENT DURABLE,

Vu la constitution ; .
Vu la loi n°16-2000 du 20 novembre 2000 portant code forestier ;

Vu la loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi 16-

2000 du 20 novembre 2000 portant code forestier ;
Vu le décret n°2002-437 du 31 décembre 2002

d'utilisation des forêts ;
Vu le décret n° 2009-210 du 21 juillet 2009 portant approbation du plan d'aménagement
de l'unité forestière d'aménagement Ngombé, située dans la ZONE || Sangha du secteur

forestier nord ;
Vu le décret n°2012-1155 du 9 novembre 2012 relati

l'économie forestière et du développement durable ;
Vu le décret n°2013-2019 du 30 mai 2013 portant organisation du ministère de l'économie

forestière et du développement durable ;

”

Vu le décret n°2015-858 du 10 août 2015 portant no

Gouvernement ;
Vu l'arrêté n° 8233/MEFE/CAB du 5 octobre 2005 portant création, définition des unités

forestières d'aménagement, de la zone Il Sangha, du secteur forestier nord ; |
Vu l'arrêté n°9163/MEF/CAB du 29 décembre 2007 portant modification de l'arrêté
n° 8233/MEFE/CAB du 5 octobre 2005 portant création, définition des unités forestières
d'aménagement, de la zone [| Sangha, du secteur forestier nord et précisant les modalités
de leur gestion et de leur exploitation ;
vu l'arrêté n° 10357/MEF/CAB du 31, décembre 2008 portant approbation de la convention
d aménagement et de transformation entre la République du Congo et la société Industrie
Forestière de Ouesso,
Vu la convention n° 5/MEF/CAB/DGEF du 31 décembre 2008 pour la mise en valeur de
l'Unité Forestière d'Aménagement Ngombé, située dans la zone Il Sangha du secteur
forestier Nord ;
LE rendu de la réunion d'adoption du plan d'aménagement de l'unité forestière
aménagement Ngombé, située dans la zone |! Sangha, du secteur forestier nord adopté
en date du 27 novembre 200:

fixant les conditions de gestion et

f aux attributions du ministre de

mination des membres du

ARRETE

MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
Unité-Travail-Progres

ET DU DEVELOPPEMENT DURABLE mie Mn

ne me te ce cu 0

DIRECTION GENERALE DE L'ÉCONOMIE
FORESTIERE

N° IMEFDD/CAB/DGEF..-

AVENANT N°_5 IMEFDD/CAB
à la convention d'aménagement et de transformation n° 5/MEF/CAB/DGEF du
31 décembre 2008, pour la mise en valeur de l'Unité Forestière d'Aménagement
Ngombé, située dans la zone Il Sangha du Secteur Forestier Nord

Entre les soussignés,

La République du Congo, représentée par le Ministre de l'Economie Forestière et du
Développement Durable, ci-dessous désignée ‘le Gouvernement” d'une part,

Et

La société ‘Industrie Forestière de Ouesso”, en sigle IFO, représentée par son
Directeur Général, ci-dessous désignée “la Société”, d'autre part,

Autrement désignées ‘les Parties”

Il a été préalablement exposé ce qui suit :

Le Gouvernement Congolais et la société 1FO ont signé une convention
d'aménagement et de transformation, après l'adoption du plan d'aménagement de
l'UFA Ngombé. Cette convention a été approuvée par arrêté n° 10357/MEF/CAB du
31 décembre 2008.

Sur la demande de la société et après un travail d'évaluation de la convention entre
la Direction Générale de l'Economie Forestière et le Gérant de la société FO, il a été
relevé que la société n’a pas réalisé en totalité les investissements prévus portant sur

les années 2009-2013.

En effet, sur un total prévisionnel de 13.049.278.531 FCFA, la société IFO a réalisé
des investissements de 8.755.470.948 FCFA, soit un écart négatif de 4.293.807.583
FCFA, qui s'explique comme suit :

Sur la cogénération (chaine de broyage, hangar, turbines), le projet a été abandonné
pour la simple raison qu'en dehors des incertitudes techniques, la société IFO a eu
des contacts pertinents avec la Délégation Générale des Grands Travaux sur la
possibilité d'extension de l'énergie du barrage hydro électrique de Liouesso à
Ngombé. Ce qui exclut en conséquence les 3.613.041.156 FCFA prévus à cet effet.

A cet effet, la société s'engage à réaliser des investissements d’un montant global de
3.595.317.418 FCFA, pour augmenter les performances de ses différentes unités
administratives et industrielles courant les années 2015 et 2016.

Au vu de ce qui précède, les Parties conviennent de ce qui suit :

Article premier : Les dispositions des articles 5 et 7 du cahier de charges particulier
de la convention d'aménagement et de transformation n°5/MEFDD/CAB du 31
décembre 2008 sont modifiées et complétées ainsi qu'il suit :

Article 5 (nouveau): Le montant des investissements se chiffre à FCFA
13.212.932.924, dont FCFA 3.595.317.418 d'investissements prévisionnels, définis
en fonction des objectifs à atteindre en matière de production des grumes et de
transformation industrielle de bois, sur une période de 2 ans jusqu'en 2016, et FCFA
9.617.615.506 FCFA d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe 1 et 2.

Article 7 (nouveau) : Les prévisions de production et de transformation de l'Unité
Forestière de Production 2 se présente comme suit :

Désignation
Production
grumes

D 20733)  20733| 20733] 20.733
[35.596 | 37.59% |

Féciages vents 70% | 26317! 26317| 26317] 26317
11279 11279| 11279 [ 11.279
meet Ar Al = ti)

Le coefficient de commercialisation varie entre 67 et 80% suivant les essences.

Le rendement matière est en moyenne de 32%. L

SE ————_—_—_————— RS

é du Ministre de

Article 2: Le présent avenant, qui Sera approuvé par arrêt
t Durable, entrera en vigueur à compter

l'Economie Forestière et du Développemen
de la date de signature dudit arrêté 7/-

le 27 octobre 2015

Fait à Brazzaville,

Pour le Gouvernement,

Pour la Société,
Le Ministre de l'Economie Forestière

Le Directeur Général
et du D éveloppement Durable,

Annexe 1: Investissements déjà réalisés (2008-2014)

1- Construction route et exploitation forestière

tracteur à chenilles CAT D6 3 258.988.965

Désignation

Camion benne transport personnel
[Pick up 4x4 Toyota Land Cruiser | 6 | 125.823 238
97.420.156
SRE |__| 66.924.764

2- Transformation des bois

Elevateur Manitou mc 50/mc 70 346.870.305
Convoyeur central à déchets 40.067.230

E

Installation de fringer joint | 6 593.336.015
Tracteur type agricole Don nn CN _. 2522500
Grue mobile | 71410882]
Compresseur usine pi | 1776518

PTT. | 112.431.329

Machines scierie 345.858.575

Machines scierie bois lourd Den | 1.728.846.674

(‘el pe
—
Ds [as
a [ex
& Q.
ns [@»)
ND la
[ep
D

à
&
N
ES
ND
_
ré
N
eo
N

3 - Divers
Hangar pour sciage sechés

Group électrogène 298.074.095
Amélioration Chaudière ET | 133.680.601
que

+ |!
D |
A |
8 |3
€ |:
5
DIS

Q

TU
O
2
pts
O
= |
ex
[er
se |
e

e
Pousseur barde

Retention cuve de stockage de
gasoil

Mise aux normes ateliers de FU

stockage hydrocarbures
Jnité de traitement des eaux usées

œ
=
e
9
[ab
e
[qo)

x,

Bureau aménagement social

RE TON
Bureau administratif CS: 97.831.558
Extension affütade 7

Extension atelier de récuperation | | 2026163
Amélioration magasin central |

20.068.308
CRIE 21.154.960
Hangar usine bois lourd OR 667.609.408

Bâtiment station de pesage coli

Ê 6.299.478

Aménagement CMS Lame 24 30.040.347
Station pesage colis Er LE 14.705.503
RER DER EN ET - 12.135.186

ÉECE V per L — 7 1.844.400 776
4 - Autres investissements

Construction logements travailleurs

ER EENT Es 46719217
a
développement local 194.122.089
TE
IFO + Aménagement 1.903.855.242
Pick up 4x4 toyota Land Cruiser |__| 19.364758]
Bureau LCB Ngombé | | 9217307
[Barrière usine en bois | | 31.219.725
Ecole peuple autochtones | | 44.251243]
[Divers cahier de charge | | 43.836.564
Divers vélos "| | 1.026.650|
Enregistrement emprunt |__| 57.034.500
[Frais avance route 2011 | | 219.800]
[Frais d'augmentation de capital | | 46.771.000
Logiciels | | r98a86si|
Matériel bureautique Informatique *| | 88.657.872
Cannots rapide | | 13813700
Mobilier de bureau | | 7488082
[Mobilier d'habitation | | 41.608.365]
ÉNÉR | | 19845265!
Véhicules de direction | |  66737711|
ISHtotal 4 | |
otal général d'. L2S

Annexe 2 : Investissements prévisionnels LME
nr gr TT pren À ___ Ex. 2015
[  — _ Désignation __| Qte | Valeur Qte - Valeur
uction routes et exploitation forestière
2 183.667.960 | ___|

Tracteur à C
Tracteur à chenille CAT D7__ | — me

“Fracteur à pneus CAT 545 un à
Chargeur CAT 9666 _ - en 72.155.270 AE 0
A

r | 440023.040| 1
Re

On GrUm Ier METCdeS ACHOS TT
Camion benne transport DErSONNEl 2 36.733.592 |

Pick up 4x4 Toyota Landeruiser RARE | 40669384 | 2
Camion berine laterite AGIr0S 1082820082

Porte char_
Camion d'entretien - chantier

Niveuleuse CAT 140
RE 2. Transformation des bois
Elévateur Manitou MC 50 / MC 70

| Machines d'affütage
Machines de récupération

ns ET  nger DE———e unité de finger joint

EDS CAT 966G en

CT EN

Tracteur type agricole
Compresseur usine

Raboteuse re
mr

Machines scierie
Machines scierie bois lourd

_| Compresseur garage

eo nt re ttteemte ti,

Ex. 2016

4. Construt
es CAT DE EE
| mL 98.393.550

Annexe 2 : Investissements prévisionnels

3. Divers

Groupe électrogène 1541449895 | 26.238.280

Tour mécanique TE 15.657.694
Da Si 26.238.280

fliers de stockage hydrocarbures ET 13.118140
Os. 7.871.484
in. | 167.269.035 | 76.005.738 |

Mise aux normes a
Perceuse

RE RE (CE PS ET
nement de l'equipe sociale [FO + Aménagement de l'équipe sociale IFO + Aménagement Je 262.382.800 | 262.382.800
es Toyola LandGpuiser up 4x4 Toyota Landcruiser DE 20.334.667 1 | 20334667
RE — SN 22088495 | 18.000.000
ateriel bureautique / informatique RE EN SE
ee RES 2
RE  — areil de soudure MIG se ——
EE RU EE TT © de direction non 78.058.883 SN Or
EE 595.291.1280 | 419.189.187 |

